This cause is affirmed conditionally on the authority of L. N. R. R. Co. v. Crick, ante, p. 547, 117 So. 167.
If, within 30 days, plaintiff enters a remittitur of $400, on the records of this court, the judgment for the balance of $600, with interest from date of judgment in the court below (but without the statutory penalty of 10 per centum), will be affirmed. Otherwise, the verdict and judgment will be set aside, and the cause remanded for another trial.
Affirmed conditionally.
ANDERSON, C. J., and SOMERVILLE and BROWN, JJ., concur. *Page 557